Citation Nr: 1753719	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to July 16, 2008, for the grant of entitlement to service connection for a cervical spine disability, to include on the basis that the denial of entitlement to service connection for a cervical spine disability in a May 2007 rating decision constitutes clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from September 1991 to October 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, granting service connection for a cervical spine disability, effective as of July 16, 2008.  

This case was previously before the Board in September 2015, at which time the issues currently on appeal were remanded for additional development.  This case has now been returned to the Board for further appellate action.

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge in February 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript has been associated with the claims file.  Since the February 2014 hearing, however, the Judge has left employment with the Board.  

The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. §7102 (2012); 38 C.F.R. §20.707 (2017).  Additionally, a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide their appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In June 2015, the Veteran was notified of his option to have another Board hearing before a different Judge.  He was informed that if he did not respond within the applicable timeframe, it would be assumed that he did not want a second hearing.  The Veteran did not respond within the applicable timeframe.  Therefore, the Board will proceed accordingly without scheduling the Veteran for a new hearing.  


FINDINGS OF FACT

1.  The May 2007 RO rating decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions then in effect were ignored or incorrectly applied.  

2.  An unappealed May 2007 rating decision denied a November 15, 2006, claim of entitlement to service connection for a cervical spine disability.  

3.  The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a cervical spine disability on July 16, 2009, and prior to that time, there was no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for a cervical spine disability following the May 2007 denial.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the May 2007 rating decision.  38 U.S.C. §7111 (2012); 38 C.F.R. §§ 20.1400, 20.1411 (2017).  

2.  The May 2007 rating decision denying the claim for service connection for a cervical spine disability is final.  38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  The criteria for an effective date earlier than July 16, 2009 for service connection for a cervical spine disability have not been met.  38 U.S.C. §5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error 

At the outset, the Board notes that the Veteran has asserted that an earlier effective date for service connection for a cervical spine disability should be assigned because a May 2007 denial of entitlement to service connection for a cervical spine disability constituted clear and unmistakable error (CUE).  

A decision by the Board is subject to revision on the grounds of CUE.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in effect at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25 (1997); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  Further, the error must be "undebatable" and one which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id.  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Id.  A claim that CUE existed on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Additionally, broad-brush allegations of "failure to follow the regulations" or "failure to give due process" or any other general, non-specific claim of "error" cannot meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.104(a); 3.400(k) (2017).  

A determination that CUE was present in a prior decision must meet a three-pronged test.  First, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in effect at the time were incorrectly applied.  Second, the error must be "undebatable" and one which, had it not been made, would have manifestly changed the outcome at the time it was made.  Third, a determination that CUE was present in a prior decision must be based on the record and the law that existed at the time of the prior adjudication in question.   

Essentially, the Veteran contends that CUE was committed in the May 2007 rating decision on the basis that the correct facts, as they were known at the time, were not before the VA RO.  In this regard, the Veteran contends that the VA RO failed to consider the contents of the Veteran's service treatment records (STRs) at the time of making its rating decision.  

The May 2007 rating decision evaluated the evidence of record and, in pertinent part, denied entitlement to service connection for a cervical spine disability.  Specifically, it was noted that the Veteran demonstrated no evidence of a cervical spine disability while in active service.  Additionally, a November 22, 2006, VA examination opined that there was no relationship between the Veteran's cervical spine disability and his service-connected right shoulder disability.  

The Board notes that the evidence of record at the time of the May 2007 rating decision included the Veteran's STRs, private and VA Medical Center (VAMC) treatment records, and a November 2006 VA examination.  The Board finds no indication in the record that the RO failed to consider all of the evidence of record at that time.  Thus, the correct facts, as they were known at the time, were before the adjudicator.  
  
The Board finds that the VA RO did not commit CUE in its May 2007 decision denying the Veteran entitlement to service connection for a cervical spine disability.  The record does not demonstrate that the facts were not before the RO at the time of the May 2007 rating decision.  Thus, the May 2007 rating decision does not contain clear and unmistakable error.  

Earlier Effective Date

The Veteran has asserted that he should be assigned an effective date prior to July 16, 2008, for the grant of entitlement to service connection for a cervical spine disability.  In this regard, the Veteran has asserted that he should be assigned a November 2006 effective date for service connection for a cervical spine disability, as that was the date of his initial claim of service connection for his cervical spine disability.  

A review of the record shows that the Veteran originally filed a claim of entitlement to service connection for a cervical spine disability on November 15, 2006.  The Veteran's initial claim of entitlement to service connection for a cervical spine disability was denied in a May 2007 rating decision.  The Veteran did not file a timely notice of disagreement and the May 2007 rating decision became final.  The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a cervical spine disability on July 16, 2008.  In a September 2010 rating decision, the Veteran was granted entitlement to service connection for a cervical spine disability, effective July 16, 2008, the date of the claim to reopen.  

In general, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  Here, the Veteran filed a claim for service connection for a cervical spine disability in November 2006.  The Veteran did not submit a timely notice of disagreement with the initial May 2007 denial of entitlement to service connection.  Therefore, the May 2007 decision became final.  The Veteran subsequently filed a claim to reopen on July 16, 2008.  Therefore, the date of receipt of the claim to reopen is the appropriate effective date.   
Accordingly, the Board finds that the claim for an earlier effective date for a cervical spine disability must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Having found that the May 2007 rating decision that denied the Veteran entitlement to service connection for a cervical spine disability was not clearly and unmistakably erroneous, the decision cannot be revised or reversed based upon CUE, and the appeal is denied.  

Entitlement to an effective date earlier than July 16, 2008 for the grant of entitlement to service connection for a cervical spine disability is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


